After hearing argument, Grubb, J., delivered the opinion of the Court as follows:
The Court
are of the opinion that these defendants, George W. May and Frank J. May, in the suit of Maria C. Hartman against them in this Court for libel, should be discharged on common bail; on the ground that the matter alleged as libelous in that suit was employed in the course of the pleadings in the suit now pending in the Court of Chancery of this State, and that for this Court, whilst it is pending there, to dispose of the question here, as to whether it is libelous or not libelous, would be interfering with the due administration of justice in the Court of Chancery, and this cannot be permitted by us on grounds of public policy.
We therefore order that the two defendants named be discharged on common bail.